Luke, J.
In this case exception is taken to a judgment overruling the defendant’s motion to stay and arrest a judgment of conviction. After conviction he filed a motion for a new trial, which motion was dismissed by the court, and the judgment dismissing it was affirmed by this court. 30 Ga. App. 278 (117 S. E. 659). Subsequently the motion to stay and set aside the conviction was filed. The court properly overruled and denied this motion.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.